Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 1 of 15 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           THE DISTRICT OF RHODE ISLAND

 DESTINY WASHINGTON,                            )
 individually and on behalf of all              )    Cause No. 1:20-cv-246
 others similarly situated,                     )
                                                )
                           Plaintiff,           )
                                                )     COMPLAINT - CLASS ACTION
      v.                                        )      (JURY TRIAL DEMANDED)
                                                )
 JOHNSON & WALES                                )
 UNIVERSITY,                                    )
                                                )
                           Defendants.          )
                                                )

       Plaintiff Destiny Washington (“Plaintiff”) by and through undersigned counsel, brings

this action against Johnson & Wales University (“Defendant” or the “University”) on behalf of

herself and all others similarly situated, and makes the following allegations based upon

information, attorney investigation and belief, and upon Plaintiff’s own knowledge:

                                 PRELIMINARY STATEMENT

   1. Plaintiff brings this case as a result of Defendant’s decision to close campus,

       constructively evict students, and transition all classes to an online/remote format as a

       result of the Novel Coronavirus Disease (“COVID-19”).

   2. While closing campus and transitioning to online classes was the right thing for

       Defendant to do, this decision deprived Plaintiff and the other members of the Class from

       recognizing the benefits of in-person instruction, access to campus facilities, student

       activities, and other benefits and services in exchange for which they had already paid

       fees and tuition.

   3. Defendant has either refused to provide reimbursement for the tuition, fees and other
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 2 of 15 PageID #: 2




           costs that Defendant is no longer providing, or has provided inadequate and/or arbitrary

           reimbursement that does not fully compensate Plaintiff and members of the Class for

           their loss.

      4. This action seeks refunds of the amount Plaintiff and other members of the Class are

           owed on a pro-rata basis, together with other damages as pled herein.

                                                    PARTIES

      5. Defendant Johnson & Wales University is an institution of higher learning located in

           Providence, Rhode Island; Charlotte, North Carolina; North Miami, Florida; and Denver,

           Colorado.1

      6. Upon information and belief, Defendant is eligible to receive federal stimulus under the

           CARES Act. The CARES Act directs that approximately $14 billion be distributed to

           colleges and universities based upon enrollment and requires that institutions must use at

           least half of the funds they receive to provide emergency financial aid grants to students

           for expenses related to the disruption of campus operations due to COVID-19.

      7. Plaintiff is an individual and a resident and citizen of the state of North Carolina.

      8. Plaintiff was enrolled as a full-time student in Defendant’s undergraduate program for the

           Spring 2020 term.

      9. Plaintiff has paid substantial tuition for the Spring 2020 semester either out of pocket or

           by utilizing student loan financing, or otherwise.

      10. There are hundreds, if not thousands, of institutions of higher learning in this country.

      11. Some institutions of higher learning provide curriculum and instruction that is offered on

           a remote basis through online programming which do not provide for physical attendance



1
    Defendant also has a “College of Online Education.”
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 3 of 15 PageID #: 3




          by the students.

      12. Defendant’s institution offers in-person, hands-on curriculum.

      13. Plaintiff and members of the Proposed Tuition Class did not choose to attend another

          institution of higher learning, or to seek an online degree, but instead chose to attend

          Defendant’s institution and enroll on an in-person basis.

      14. Defendant markets the on-campus experience as a benefit of enrollment, listing student

          engagement and experiential learning as core University values:23




      15. Common sense would dictate that the level and quality of instruction an educator can

          provide through an online format is lower than the level and quality of instruction that

          can be provided in person, and in any event was not what Plaintiff and the Class bought

          and paid for.


2
    https://www.jwu.edu/about-jwu/
3
    https://www.jwu.edu/academics/programs-by-campus/index.html
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 4 of 15 PageID #: 4




    16. In fact, as noted above JWU admits that working on “real world projects in class, in

        [their] industry specific learning labs, and sometimes with real companies…is a more

        effective way to learn.”

    17. Moreover, the true college experience encompasses much more than just the credit hours

        and degrees. The college experience consists of:

            •   Face-to-face interaction with professors, mentors, and peers;

            •   Access to facilities such as computer labs, study rooms, laboratories, libraries;

            •   Student governance and student unions;

            •   Extra-curricular activities, groups, intramurals;

            •   Student art, cultures, and other activities;

            •   Social development and independence;

            •   Hands-on learning and experimentation; and

            •   Networking and mentorship opportunities.

    18. Defendant admits as much in its Undergraduate Viewbook4:




4
 Johnson & Wales University Undergraduate Viewbook accessible at: www.jwu.edu/viewbook/undergraduate-
viewbook.
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 5 of 15 PageID #: 5




    19. Plaintiff’s education changed from in-person, hands-on learning to online instruction in

        the Spring 2020 term.

    20. Plaintiff'’s online instruction was not commensurate with the same classes being taught in

        person.

    21. Defendant has already recognized the inherent inequality between the value of in-person

        and online instruction.

    22. Even before the COVID-19 pandemic, Defendant offered an online degree program

        called its “College of Online Education” program.5

    23. Defendant offered certain online degrees that were identical to the degrees offered on

        campus including bachelor’s degrees in Hospitality Management, Culinary Arts and Food

        Service Management, and Business Studies, among others.6

    24. However, Defendant charged significantly lower tuition for the online degrees than for

        the same corresponding on-campus degrees.

    25. For the 2019-20 academic year, annual tuition was $33,054.00 for on-campus

        undergraduates.7

    26. Freshman were entitled to 23.99 credit hours, and each other class approximately 33

        credit hours.8

    27. This means that for freshman, the cost per credit hour was approximately $1,377.82 and

        for other classes approximately $1001.63 for the on-campus in-person experience.

    28. A student in Hospitality Management earning a four-year Bachelors of Science degree


5
  https://www.jwu.edu/academics/colleges/college-of-online-education.html
6
  Id.
7
  https://www.jwu.edu/admissions/paying-for-college/tuition-and-fees.html
8
  https://catalog.jwu.edu/handbook/academicinformation/class/
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 6 of 15 PageID #: 6




        would need 120 credits to graduate.9

     29. Prior to the COVID-19 pandemic, however, Defendant through its “The College of

        Online Education” offered credit hours at a flat rate of $330.00 per credit hour or a

        discount of between 67% and 76% from on-campus credits.10

     30. That means that the price for an online degree in Hospitality Management from Johnson

        & Wales College of Online Education would cost $39,930.00 based on the 2019-20

        prices, while the in-person, on-campus experience has a value of $132,216.00.

     31. Upon information and belief, the increase for the in-person, on-campus tuition is

        reflective of the higher level of education provided and/or the access and services

        provided to on-campus students as opposed to on-line students. In any event, it costs far

        more than the online version, which was also available for Plaintiff to purchase at the

        time she purchased the in-person, on-campus experience.

                                      FACTUAL ALLEGATIONS

     32. Upon information and belief, Defendant’s undergraduate program offered Fall, Winter,

        and Spring sessions comprising the 2019-20 academic year, while the Graduate and

        Doctoral programs offered Fall, Spring and Summer sessions.

     33. Spring term began with the first day of classes on or about March 9, 2020 for both the

        undergraduates and the Spring II portion of the Graduate and Doctoral programs.11

     34. Upon information and belief, Defendant’s Spring term for undergraduates was scheduled

        to conclude with the last day of examinations on or about May 22, 2020.12

     35. However, as a result of the COVID-19 pandemic, Defendant announced on March 17,


9
  https://catalog.jwu.edu/programsofstudy/hospitality-management/hospitality-management-bs/online/
10
   https://online.jwu.edu/financial-aid/tuition
11
   https://www.jwu.edu/academics/academic-calendars.html
12
   Id.
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 7 of 15 PageID #: 7




        2020 that students were required to move from campus by March 22, 2020, and that most

        services, including gym facilities, were cancelled or closed.13

     36. In addition, all events “scheduled for the spring term [were] postponed or canceled.”14

     37. Students were instructed not to return to campus, and most “non-essential” campus

        facilities were closed.

     38. Students living on campus were required to vacate campus absent exceptional

        circumstances.

     39. Accordingly, Plaintiff and members of the proposed Tuition Class were deprived of the

        benefits of on-campus learning for the entire remainder of the Spring term.

     40. However, Defendant has refused and continues to refuse to offer any pro-rated discounts

        or refunds on Spring 2020 tuition except for those associated with lab classes/fees:15




                                     JURISDICTION AND VENUE

     41. This Court has jurisdiction over this action pursuant to the Class Action Fairness Act

        (“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse

        citizenship from one Defendant, there are more than 100 Class members, and the

        aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

     42. This Court has personal jurisdiction over Defendant because Defendant is domiciled in

        Rhode Island and conducts business in Rhode Island.


13
   https://covid.jwu.edu/current-students; see also https://covid.jwu.edu/pvd-news/providence-campus-operations
14
   https://covid.jwu.edu/current-students
15
   https://covid.jwu.edu/studentsacademics-faq
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 8 of 15 PageID #: 8




  43. Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of

     the events or omissions giving rise to the claims occurred in this District, upon

     information and belief, and because Defendant is a corporate body domiciled and doing

     business in this District.

                             CLASS ACTION ALLEGATIONS

  44. Plaintiff brings this action on behalf of herself and as a class action, pursuant to the

     provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following

     Classes:

             The Tuition Class:

             All people who paid tuition for or on behalf of students enrolled in classes at the
             University for the Spring 2020 semester who were denied live in-person
             instruction and forced to use online distance learning platforms for the latter
             portion of that semester.

  45. Excluded from the Classes are The Board of Trustees of Johnson & Wales University (or

     similar governing body) and any of their respective members, affiliates, parents,

     subsidiaries, officers, directors, employees, successors, or assigns; and the judicial

     officers, and their immediate family members, and Court staff assigned to this case.

     Plaintiff reserves the right to modify or amend the Class definitions, as appropriate,

     during the course of this litigation.

  46. Certification of Plaintiff’s claims for class-wide treatment is appropriate because Plaintiff

     can prove the elements of her claims on a class-wide basis using the same evidence as

     would be used to prove those elements in individual actions alleging the same claims.

  47. This action has been brought and may be properly maintained on behalf of the Class

     proposed herein under Federal Rule of Civil Procedure 23.

                 Numerosity: Fed. R. Civ. P. 23(a)(1)
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 9 of 15 PageID #: 9




  48. The members of the Class are so numerous and geographically dispersed that individual

     joinder of all Class members is impracticable. Plaintiff is informed and believes there are

     thousands of members of the Class, the precise number being unknown to Plaintiff, but

     such number being ascertainable from Defendant’s records. Class members may be

     notified of the pendency of this action by recognized, Court-approved notice

     dissemination methods, which may include U.S. mail, electronic mail, internet postings,

     and/or published notice.

                Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)

  49. This action involves common questions of law and fact, which predominate over any

     questions affecting individual Class members, including, without limitation:

         •   Whether Defendant engaged in the conduct alleged herein;

         •   Whether there is a difference in value between online distance learning and live

             in-person instruction;

         •   Whether Defendant breached its contracts with Plaintiff and the other members of

             the Tuition Class by retaining the portion of their tuition representing the

             difference between the value of online distance learning and live in-person

             instruction;

         •   Whether Defendant was unjustly enriched by retaining tuition payments of

             Plaintiff and the Tuition Class representing the difference between the value of

             online distance learning and live in-person instruction;

         •   Whether certification of any or all of the classes proposed herein is appropriate

             under Fed. R. Civ. P. 23;

         •   Whether Class members are entitled to declaratory, equitable, or injunctive relief,
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 10 of 15 PageID #: 10




              and/or other relief; and

          •   The amount and nature of relief to be awarded to Plaintiff and the other Class

              members.

                  Typicality: Fed. R. Civ. P. 23(a)(3)

   50. Plaintiff’s claim is typical of the other Class member’s claims because, among other

      things, all Class members were similarly situated and were comparably injured through

      Defendant’s wrongful conduct as set forth herein.

                  Adequacy: Fed. R. Civ. P. 23(a)(4)

   51. Plaintiff is an adequate Class representative because her interests do not conflict with the

      interests of other members of the Class he seeks to represent. Plaintiff has retained

      counsel competent and experienced in complex litigation; and Plaintiff intends to

      prosecute the action vigorously. The Class’s interests will be fairly and adequately

      protected by Plaintiff and her counsel.

                  Superiority: Fed. R. Civ. P. 23(b)(3)

   52. A class action is superior to any other available means for the fair and efficient

      adjudication of this controversy, and no unusual difficulties are likely to be encountered

      in the management of this class action. The damages or other financial detriment

      suffered by Plaintiff and other Class members are relatively small compared to the

      burden and expense that would be required to individually litigate their claims against

      Defendant, so it would be impracticable for members of the Class to individually seek

      redress for Defendant's wrongful conduct.

   53. Even if Class members could afford individual litigation, the Court system likely could

      not. Individualized litigation creates a potential for inconsistent or contradictory
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 11 of 15 PageID #: 11




      judgments, and increases the delay and expense to all parties and the court system. By

      contrast, the class action device presents far fewer management difficulties and provides

      the benefits of single adjudication, economy of scale, comprehensive supervision by a

      single court, and finality of the litigation.

                      Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)

   54. To the extent that a Class does not meet the requirements of Rules 23(b)(2) or (b)(3),

      Plaintiff seeks the certification of issues that will drive the litigation toward resolution.

                      Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2)

   55. The University has acted or refused to act on grounds generally applicable to Plaintiff and

      the other Class members, thereby making appropriate final injunctive relief and

      declaratory relief, as described herein, with respect to the Class members as a whole.

                    FOR A FIRST COLLECTIVE CAUSE OF ACTION
                                  BREACH OF CONTRACT
                     (Plaintiff and Other Members of the Tuition Class)

   56. Plaintiff incorporates by reference all preceding allegations as though fully set forth

      herein.

   57. Plaintiff brings this count on behalf of herself and other members of the Tuition Class.

   58. Plaintiff and the Tuition Class entered into contracts with the University which provided

      that Plaintiff and other members of the Tuition Class would pay tuition for or on behalf of

      students and, in exchange, the University would provide live in-person instruction in a

      physical classroom.

   59. Plaintiff and other members of the Tuition Class fulfilled their end of the bargain when

      they paid tuition for the Spring 2020 semester either out-of-pocket or by using student

      loan financing, or otherwise.
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 12 of 15 PageID #: 12




   60. The University breached the contract with Plaintiff and the Tuition Class by moving all

      classes for the Spring 2020 semester to online distance learning platforms, without

      reducing or refunding tuition accordingly.

   61. The University retained tuition monies paid by Plaintiff and other members of the Tuition

      Class, without providing them the full benefit of their bargain.

   62. Plaintiff and other members of the Tuition Class have suffered damage as a direct and

      proximate result of Defendant’s breach, including, but not limited to, being deprived of

      the value of the services the tuition was intended to cover, namely live in-person

      instruction in a physical classroom on a physical campus, as opposed to on-line

      instruction.

   63. As a direct and proximate result of Defendant’s breach, Plaintiff and the Tuition Class are

      legally and equitably entitled to damages, to be decided by the trier of fact in this action,

      to include, but not be limited to, disgorgement of the difference between the value of the

      online learning which is being provided versus the value of the live in-person instruction

      in a physical classroom that was contracted for.

                  FOR A SECOND COLLECTIVE CAUSE OF ACTION
                                 UNJUST ENRICHMENT
                    (Plaintiff and Other Members of the Tuition Class)

   64. Plaintiff incorporates by reference all preceding allegations as though fully set forth

      herein.

   65. Plaintiff brings this count on behalf of herself and other members of the Tuition Class.

   66. This claim is pled in the alternative to, and to the extent it is determined a contract does

      not exist or otherwise apply to, the contract-based claim set forth in the First Cause of

      Action above.
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 13 of 15 PageID #: 13




   67. The University has received a benefit at the expense of Plaintiff and other members of the

       Tuition Class to which it is not entitled.

   68. Plaintiff and other members of the Tuition Class paid substantial tuition for live in-person

       instruction in physical classrooms and did not receive the full benefit of the bargain.

   69. Plaintiff and other members of the Tuition Class conferred this benefit on Defendant

       when they paid the tuition.

   70. Defendant has realized this benefit by accepting such payment.

   71. Defendant has retained this benefit, even though Defendant has failed to provide the

       services for which the tuition was collected, making Defendant's retention unjust under

       the circumstances.

   72. Equity and good conscience require that the University return a portion of the monies

       paid in tuition to Plaintiff and other members of the Tuition Class.

   73. Defendant should be required to disgorge this unjust enrichment.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, individually and on behalf of members of the Classes, prays for

judgment in their favor and against Defendant as follows:

       a.     Certifying the Classes as proposed herein, designating Plaintiff as Class

       representative, and appointing undersigned counsel as Class Counsel;

       b.     Declaring that Defendant is financially responsible for notifying the Class

       members of the pendency of this action;

       c.     Declaring that Defendant has wrongfully kept monies paid for tuition;

       d.     Requiring that Defendant disgorge amounts wrongfully obtained for tuition;

       e.     Awarding injunctive relief as permitted by law or equity, including enjoining
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 14 of 15 PageID #: 14




        Defendant from retaining the pro-rated, unused monies paid for tuition;

        f.        Scheduling a trial by jury in this action;

        g.        Awarding Plaintiff’s reasonable attorney’s fees, costs and expenses, as permitted

        by law;

        h.        Awarding pre- and post-judgment interest on any amounts awarded, as permitted

        by law; and

        i.        Awarding such other and further relief as may be just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action of all issues so triable.

Dated June 1, 2020

                                                 CARON LAW OFFICE

                                                 /s/ Robert J. Caron          _
                                                 Robert J. Caron, Esquire
                                                 Bar No.: 5735
                                                 478A Broadway
                                                 Providence, Rhode Island 02909
                                                 P: (401) 621-8600
                                                 Email: rjcaron@robertjcaronlaw.com

                                                         -AND-

                                                 ANASTOPOULO LAW FIRM, LLC
                                                 Eric M. Poulin**
                                                 Roy T. Willey, IV**
                                                 32 Ann Street
                                                 Charleston, SC 29403
                                                 P: (843) 614-8888
                                                 Email: eric@akimlawfirm.com
                                                        roy@akimlawfirm.com

                                                         -AND-

                                                 MOREA SCHWARTZ BRADHAM
Case 1:20-cv-00246-JJM-LDA Document 1 Filed 06/02/20 Page 15 of 15 PageID #: 15




                                    FRIEDMAN & BROWN, LLP
                                    John M. Bradham**
                                    Peter B. Katzman**
                                    444 Madison Ave., 4th Floor
                                    New York, NY 10022
                                    P: (212) 695-8050
                                    Email: jbradham@msbllp.com
                                           pkatzman@msbllp.com

                                          ** Pro Hac Vice Application Forthcoming

                                    ATTORNEYS FOR PLAINTIFF(S)
